Citation Nr: 0003058	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  94-18 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a deviated nasal 
septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to May 
1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA) in which, inter alia, denied 
entitlement to service connection for a deviated nasal 
septum.  The case was previously before the Board and was 
remanded in January 1999.  The case is once again before the 
Board for appellate consideration of the issue on appeal.  


FINDING OF FACT

The currently medically demonstrated deviated nasal septum 
was first manifested during the veteran's active military 
service. 


CONCLUSION OF LAW

A deviated nasal septum was incurred in the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (b) (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted in the January 1999 remand, the veteran's claim is 
well-grounded.  38 U.S.C.A. § 5107(a).  After reviewing the 
claims file, including development accomplished as a result 
of the Board's remand, the Board finds that the duty to 
assist the veteran has been met. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board's January 1999 remand noted medical evidence of a 
deviated nasal septum shortly after the veteran's discharge 
from service.  VA examination in February 1999 with an x-ray 
study accomplished in March 1999 confirms that there is some 
septal deviation to the left.  In other words, the existence 
of a current disability has been confirmed medically. 

Service medical records show that the veteran's nose and 
sinuses were evaluated as normal on entrance into service in 
November 1966.  However, in February 1968, he sustained an 
injury to the nose.  X-rays on the day of the injury, 
February 20, 1968, were reported as without evidence of 
pathology or significant abnormality.   He was again 
evaluated on February 27, 1968 with his nose still swollen; 
both nostrils were clear - no obstructions.  X-rays were 
reported as "still not 100% [positive of a fracture]." 

Service records also include a November 1985 x-ray report 
which refers to a deviation of the nasal septum, mildly to 
the left.   An August 1989 CT scan in connection with sinus 
complaints showed a mild deviation of the nasal septum to the 
left.  A separation examination was accomplished in January 
1993, but no findings related to a deviated nasal septum were 
reported. 

At this point, the Board notes that a July 1993 examination 
report includes apparent history furnished by the veteran 
regarding a high school fracture of the nasal septum.  
However, at the September 1994 hearing, the veteran appears 
to have disputed the fact that he ever gave such a history to 
the examiner.  

At any rate, a veteran is presumed to be in sound condition 
when examined and accepted into the service except for 
defects or disorders noted when examined and accepted for 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Although 
there is a suggestion that the veteran's deviated nasal 
septum preexisted service, such a disability was not 
clinically identified when he was examined for service 
entrance in November 1966, and the evidence of record is 
inadequate to overcome the presumption of soundness in this 
case, as there is no clear and unmistakable evidence that 
such a disability preexisted service.  

Assuming that there was no deviated nasal septum prior to 
service, the Board observes that at least two special studies 
during service (in November 1985 and August 1989) referred to 
a deviated nasal septum to the left.  While the treatment 
records associated with the 1968 injury did not report any 
such finding, the 1968 notation that radiological study was 
still not 100 percent positive of a fracture implies that 
there was at least some medical question as to whether there 
was a fracture.  

The fact remains, however, that the record now clearly shows 
current deviation of the nasal septum to the left.  Further, 
at least two service medical records note a deviation to the 
left, and the Board therefore finds that a deviated nasal 
septum to the left was first manifested during the veteran's 
service.  While admittedly not medically trained, the 
undersigned member of the Board believes it reasonable to 
assume that once there is a deviation of the nasal septum, 
the deviation remains unless there is some corrective 
procedure.  Accordingly, the Board finds that the currently 
demonstrated deviated nasal septum was incurred during the 
veteran's military service. 



ORDER

Entitlement to service connection for a deviated nasal septum 
is warranted.  The appeal is granted to this extent. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

